PER CURIAM.
Reuben Spector appeals from the decision1 of the United States Court of Appeals for Veterans Claims (CAVC) affirming the decision of the Board of Veterans Appeals that the Veterans Administration did not commit clear and unmistakable error in its 1946 determination and 1947 redetermination of his disability rating.
The Secretary now requests that the case be remanded “for further proceedings to determine whether the RO committed CUE in its 1946 decision by failing to find that Mr. Spector had sustained ‘two or more severe muscle injuries’ within the meaning of section 16(2) of the 1945 VA Schedule and that the CAVC be instructed to apply section 16(2) as mandating the combination of ‘two or more severe muscle injuries,’ where the section provides that such injuries ‘may be combined.’ ” Brief for Secretary at 11-12 (quoting the regulation). Since this is also the relief the Veteran requests, we grant it.
The decision of the CAVC is vacated. The case is remanded for further proceedings based on the application of section 16(2).

. Spector v. Principi, No. 00-1847, 2002 WL 31256665 (Vet.App. Oct. 4, 2002).